Citation Nr: 0941298	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In August 2007, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

In November 2007, the Board remanded the Veteran's claim to 
the RO through the Appeals Management Center (AMC), in 
Washington, DC.  Following a continued denial of the issue on 
appeal in August 2009, the AMC returned the Veteran's case to 
the Board for further appellate review.  

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the AMC.  VA will notify the 
Veteran if further action is required.  


REMAND

At a VA examination conducted in July 2009, pursuant to the 
Board's November 2007 Remand, the Veteran noted that he is 
"living off of Social Security payments."  On several 
occasions throughout the current appeal, he has associated 
his inability to work both with impairment resulting from his 
nonservice-connected residuals of a 1999 cerebrovascular 
accident and with his inability to tolerate the stress of a 
job.  

A complete and thorough review of the claims folder indicates 
that no attempt has been made to procure copies of the 
decision awarding Social Security Administration (SSA) 
disability benefits to the Veteran-or the medical records 
used in support of such a grant.  In light of this fact, as 
well as the absence of any clear indication of the basis of 
this award (e.g., specific medical disability(ies) involved), 
the Board finds that unfortunately another remand of the 
Veteran's PTSD is claim is warranted.  See 38 C.F.R. § 
3.159(c)(2) (2009).  Specifically, on remand, the RO, through 
the AMC, should be accorded an opportunity to obtain any 
available decision awarding SSA disability benefits to the 
Veteran and the medical records supportive of that grant.  

Further, pursuant to the Board's November 2007 Remand, the 
AMC made multiple attempts to verify the Veteran's purported 
in-service stressors.  A complete and thorough review of the 
claims folder indicates, however, that no attempt has been 
made to procure any of the Veteran's service personnel 
records that may be available.  [In this regard, the Board 
notes that the only service personnel record included in the 
claims folder is the Veteran's DD Form 214 MC, Armed Forces 
Of The United States Report Of Transfer Or Discharge.]  Thus, 
on remand, an attempt should be made to obtain, and to 
associate with the claims file, any such documents that may 
be available.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Procure copies of the Veteran's 
service personnel records.  [The Board is 
particularly interested in service 
personnel records reflecting the units to 
which the Veteran was assigned and the 
dates of such assignments.]  All such 
available records should be associated 
with the claims folder.  If any such 
reports are not available, that fact 
should be annotated in the claims file.  

2.  Obtain and associate with the claims 
folder copies of any decision awarding SSA 
disability benefits to the Veteran as well 
as the medical records used in support of 
such a grant.  If any such documents are 
not available, that fact should be 
annotated in the claims folder.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


